DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered. 
Claims 1 and 3-21 remain pending in the application.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 3-21 are allowed.
Regarding claim 1 and 14, the prior art of record, in combination with other limitations of the claim(s) is silent on “a first metal base including a first metal drive surface, wherein said first metal base is not overmolded with an overmolding material;… a second metal base including a second metal drive surface, wherein said second metal base is not overmolded with an overmolding material;... a firing member configured to directly engage said first staples and said second staples and drive said first staples and said second staples along a defined linear path toward said deck”. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Regarding claim 20, the prior art of record, in combination with other limitations of the claim(s) is silent on “wherein each said first staple is comprised of stamped metal and includes a first base and an integrally-formed metal driver, wherein each first said base is not overmolded with an overmolding material, and wherein said first staples are deployable from said first longitudinal row of staple cavities along a defined linear path;… wherein each said second base is not overmolded with an overmolding material, wherein said second staples are deployable from said second longitudinal row of staple cavities along a defined linear path” and first and second base comprising integrally formed metal drivers. Furthermore, it would not have been obvious to 
Regarding claim 21, the prior art of record, in combination with other limitations of the claim(s) is silent on “a first metal base including a first metal drive surface, wherein said first metal base is not overmolded with an overmolding material… wherein said second metal base is not overmolded with an overmolding material;… a firing member configured to directly engage said first staples and said second staples and drive said first staples and said second staples along a defined linear path toward said deck”. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Any remaining claims are allowed for depending on one of the above allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571)272-0356.  The examiner can normally be reached on Mon-Fri 11am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731